Citation Nr: 1009239	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2008, 
a statement of the case was issued in September 2008, and a 
substantive appeal was received in November 2008.  The 
Veteran also testified at a personal hearing before a 
decision review officer at the RO in September 2008.


FINDING OF FACT

Obstructive sleep apnea is causally and etiologically related 
to the Veteran's active service. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In November 2006, approximately two years after discharge 
from service, the Veteran underwent a sleep study.  The 
examiner diagnosed obstructive sleep apnea.  He was provided 
a CPAP machine, which he uses with success.  

A private physician provided a letter in December 2006.  She 
noted a diagnosis of moderate obstructive sleep apnea, citing 
a November 2006 sleep study.  She opined that based on the 
Veteran's clinical history, he has had obstructive sleep 
apnea for six or more years.  Therefore, she noted that his 
obstructive sleep apnea occurred and progressed during 
military service.  She reported snoring and dry throat for 
six years or more, as well as periods of apnea, nocturnal 
choking, restless sleep, nocturia, and nocturnal jerking for 
more than five years.  She also noted gradual progressive 
fatigue and daytime sleepiness for several years as well as a 
long-standing history of restless leg symptoms.  The examiner 
noted that all of the above symptoms occur with obstructive 
sleep apnea.  

In February 2007, the Veteran submitted a statement from a 
fellow service member noting that he and the Veteran were 
assigned to the same living quarters while deployed from 2002 
to 2003.  He attested that he was often unable to sleep 
because of the Veteran waking up at odd hours, going to the 
restroom, gasping while sleeping, and choking as if he would 
stop breathing.  

A February 2007 letter from the Veteran's wife noted that she 
first noticed the Veteran snoring when he returned home from 
Southwest Asia in July 2003.  His wife also stated that she 
observed him snoring and he would stop breathing in between 
snoring and then cough as though he were choking.  She also 
noted complaints of fatigue and sleepiness from the Veteran 
during the day that resulted in him taking quick naps or 
falling asleep while watching television during the day.  She 
specifically stated that before his deployment, her husband 
was a very quiet sleeper.  

The Veteran was afforded a VA examination in December 2008.  
The Veteran reported a diagnosis of sleep apnea in 2005.  He 
stated that his wife noticed that he quit breathing after 
snoring during his time on the service.  He noted that he 
gained 20 pounds since leaving service in 2004.  The examiner 
reviewed the 2006 sleep apnea study that diagnosed 
significant obstructive sleep apnea.  The examiner noted no 
evidence of sleep apnea, sleeping problems, leg complaints, 
or daytime somnolence in the Veteran's medical records.  The 
records from 2000 to 2004 and post deployment records were 
negative as well.  Relying on the rationale that the evidence 
failed to show sleeping problems or symptoms during his time 
in service, the examiner opined that the current sleep apnea 
began after service.  He cited the claims file review, the 
Veteran's military medical records, and VA medical notes as 
his basis.  

Giving the Veteran the benefit of the doubt, the Board finds 
that entitlement to service connection for obstructive sleep 
apnea is warranted.  In adjudicating a claim, the Board must 
assess the competence and credibility of the Veteran.  The 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  As such, the Board finds the lay evidence, 
including the Veteran's statements, his wife's statements, 
and the statement of a fellow service-member, to be 
sufficient to show symptomatology in service.  The lack of 
medical evidence showing that the Veteran snored, gasped in 
his sleep, or choked as if he could not breath, is overcome 
by the lay statements.  

The December 2008 VA examiner based his opinion that the 
Veteran's sleep apnea is not related to service on the lack 
of medical evidence showing sleep apnea, sleeping problems, 
leg complaints, or daytime somnolence during service.  He 
cited review of the claims file and medical records as the 
basis for his rationale.  While it may be true that service 
medical records did not document symptoms of sleep apnea, the 
Board has found the statements of the Veteran, his spouse, 
and an eyewitness to be credible.  These laypersons are 
competent to report what they saw and heard.  There is no 
question that the Veteran now has sleep apnea, and there is 
persuasive competent evidence as to a continuity of sleep 
problems since service so as to link the sleep apnea to 
service.  Service connection for sleep apnea is therefore 
warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  The Board notes that an RO letter in 
February 2007 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations
 

ORDER

Entitlement to service connection for obstructive sleep apnea 
is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


